CORNELIA G. KENNEDY, Circuit Judge,
concurring in part, dissenting in part.
I concur in the panel’s opinion except that portion which deals with the Interstate *901Commerce Commission’s [Commission] interpretation of the Rules and Regulations exception in 49 U.S.C. § 10706(b)(3)(D)(iv). That exception provides that the single-line rate prohibition does not prevent carriers from discussing or voting upon “changes in rules or regulations which are of at least substantially general application throughout the area in which such changes will apply.” The proposed residential tariff, in my opinion, can only be found to be of general application throughout the area in which it is to apply. Indeed it is to apply to all residential pick up and delivery in Central & Southern Motor Freight Tariff Association’s (“CSMFTA”) entire territory.
The Commission concluded that any rule which contains a charge is not a rule within the meaning of the exception. I agree with CSMFTA that this interpretation renders the exception meaningless. It is an exception to the prohibition against the collective “discussion of or voting on single-line rates.” A “single-line rate” is defined as “a rate, charge, or allowance.” Where the statute prohibits discussion of rates, charges, or allowances, the exceptions to that prohibition must also be concerned with rates, charges, or allowances.
One of the difficulties in analysing the Rules and Regulations exception is that we are dealing with multiple layers of exception. 49 U.S.C. § 10706(b)(2) provides antitrust immunity for agreements among carriers, particularly agreements regarding rates. Rates are set forth in rate rules. The statute here excepts single-line rate discussions from the immunity and finally provides for three exceptions from the exception regarding single-line rate discussion.
I am compelled to agree with amicus Bulk Carrier Conference, Inc. that
[t]here was no reason for Congress to except from the prohibition against discussion and voting upon single-line rates the discussion and voting upon rules and regulations if Congress had not intended such discussion and voting activities to also include the charges, even if single-line in nature, associated with rules and regulations.
Accordingly, I dissent from the panel’s opinion insofar as it affirms the Commission with respect to the proposed residential tariff. In all other respects, I concur.